DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 – 8, are rejected under 35 U.S.C. 102(a) (2) as being unpatentable by Sakagami (US 5192505 A).
Regarding Claim 1; Sakagami teaches a device for the automated analysis of solids or fluids, comprising:
 - a first station (figure 2 vessel 5 also see Col. 3 line 63 - 65) having a metering unit (figures 1 and 4 a photometering device 10; also see Col. 2 lines 52 – 55 “photometering means for measuring given substances contained in test liquids contained in the reaction vessels”) for the filling of at least one sample (figure 1 The numerical number 8 denotes a sample transportation device) chamber with a specified sample quantity (vessel 5),
 - a second station (figure 2 vessel 6 also see Col. 4 line 1 - 5) having at least one measurement device (figures 1 and 4 a photometering device 10; also see Col. 2 lines 52 – 55 “photometering means for measuring given substances contained in test liquids contained in the reaction vessels”) for an analysis of the sample situated in a sample chamber (Col. 4 lines 5 – 8 “a necessary reagent is delivered into the reaction vessels 5 and 6 in accordance with the items to be analyzed”) and 
- a third station (figure 2 line 3 has more vessels not labeled) having an emptying device (figure 1 a disposer 12, also see Col. 4 lines 15 – 19 “the disposable reaction vessels 5 are disposed of by means of a disposer 12 at this position g”) and cleaning device (figure 2 cleaning device 11 Col. 4 lines 12 – 15 “ After measuring, the reusable reaction vessels 6 of the second reaction line 3 are washed at cleaning positions f.sub.1 .about.f.sub.5 by means of the reaction vessel cleaning device 11”) for the at least one sample chamber (vessel 6), and also
 - a transport device (figure2 number 8 denotes a sample transportation device also see Col. 4 lines 1 - 4) for a revolving transport of the at least one sample chamber (figure 2 turntable 1 also see Col. 3 lines 55 – 61 “The turntable 1 is arranged to be intermittently rotated into the direction shown by the 
Regarding Claim 2; Sakagami teaches, wherein the transport device (figure 2 sample transportation 8) comprises a rotary plate (figure 2 turntable 1) in which one sample chamber (figure 2 vessel 5) is integrated or multiple sample chambers are integrated (figure 2 plurality vessels).  
Regarding Claim 3; Sakagami teaches, wherein the at least one sample chamber is integrated on the outer edge of the rotary plate (figure 3 the positions f.sub.1)
Regarding Claim 4; Sakagami teaches, wherein a wiper mechanism for achieving a defined sample quantity is arranged between the first station and the second station (figure 2 reactions vessels 11 and 13).        
Regarding Claim 5; Sakagami teaches, wherein the second station consists of multiple measurement mechanisms which are arranged one after the other in the direction of rotation (figure 2 also see Col. 4 lines 7 - 11).  
Regarding Claim 6; Sakagami teaches, wherein a further measurement device (10) for the analysis of the sample (vessel 5) quantity situated in a sample chamber (5 and 6) is arranged, in the direction of rotation (Col. 3 lines 55 – 59, “rotated into the direction shown by the arrow A and around which a plurality of functional positions”), before the measurement device (10) in the second station (6).  
Regarding Claim 7; Sakagami teaches, wherein the at least one sample chamber (vessel 5) is completely formed within the rotary plate (figure 2 turntable 1 rotate with direction of arrow A).  
Regarding Claim 8; Sakagami teaches, wherein there are interchangeable inserts, by means of which it is possible to realize different depths of sample chambers (vessels 5 and 6, also see Col. 1 line 14 - 16). 
 Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claim 9 – 12 are rejected under 35 USC 103 as being unpatentable over Sakagami (US 5192505 A), in view of Shanafelter (US PGPUB 2009/0158863 Al).
Regarding Claim 9; Sakagami does not explicitly teach, wherein the lower side of the base and/or the upper side of the lid of the sample chamber aligns with the lower side of the rotary plate and the upper side of the rotary plate, respectively.  
However, Shanafelter teaches; wherein the lower side (figures 3 and 4 a sample tube bottom retainer 42) of the base (figures 3 and 4 the base 44) and/or the upper side (figure 3 and 4 the uppermost surface 58 of the sample tube) of the lid of the sample chamber (figure 3 and 4 a sample tube carrier 34) aligns with the lower side of the rotary plate (figure 3 and 4The truncated segment 48a and 48b) and the upper side of the rotary plate, respectively (figures 3 and 4 also see paragraphs 0052 and 0082).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Shanafelter’s automated within Sakagami’s system in order to receive a plurality of specimen container tubes and effect rocking of the tubes to uniformly mix blood cell suspensions without distorting, breaking or foaming the suspensions
 Regarding Claim 10; Sakagami does not explicitly teach, wherein the at least one sample chamber is closable in a gas- tight manner in the first station and/or second station and/or third station.  
However, Shanafelter teaches, wherein the at least one sample chamber is closable in a gas- tight manner in the first station and/or second station and/or third station (figures 11 and 12 the cover 140 and 142 also see paragraphs 0063 and 0064).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Shanafelter’s cover within Sakagami’s system in order to receive a plurality of specimen container 
Regarding Claim 11; Sakagami does not explicitly teach, wherein the at least one sample chamber has a base region and/or lid region that is penetrable for optical radiation. 
However, Shanafelter teaches, teach wherein the at least one sample chamber has a base region and/or lid region that is penetrable for optical radiation (figures 11 and 12 the cover 140 and 142 also see paragraphs 0063 and 0064).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Shanafelter’s cover within Sakagami’s system in order to receive a plurality of specimen container tubes and effect rocking of the tubes to uniformly mix blood cell suspensions without distorting, breaking or foaming the suspensions. 
Regarding Claim 12; Sakagami does not explicitly teach, wherein the transport device is arranged in a housing under specifiable environmental conditions.  
However, Shanafelter teaches, wherein the transport device is arranged in a housing under specifiable environmental conditions (figure 3 and 4 also see paragraph 0051 0067).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Shanafelter’s cover within Sakagami’s system in order to receive a plurality of specimen container tubes and effect rocking of the tubes to uniformly mix blood cell suspensions without distorting, breaking or foaming the suspensions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLA whose telephone number is (571)272-4323.  The examiner can normally be reached on 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856